IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-40416
                           Summary Calendar



JOHN EDWARD EASTER,

                                           Plaintiff-Appellant,


versus

BRANDEE FERGUSON,

                                           Defendant-Appellee.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:94-CV-712
                         - - - - - - - - - -
                           October 31, 1996
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     John Edward Easter, Texas prisoner # 622867, proceeding pro

se and in forma pauperis (IFP), appeals the district court’s

grant of summary judgment, dismissing his 42 U.S.C. § 1983

complaint.     Easter contends that he was deprived of his

constitutional rights because he was prohibited from receiving

publications that contained sexually explicit photographs.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-40416
                                - 2 -

     After conducting a de novo review and applying the same

standard as a district court, Brewer v. Wilkinson, 3 F.2d 816,

819-20 (5th Cir. 1993), we AFFIRM the judgment of the district

court.    The limitation placed on Easter’s First Amendment rights

due to the censorship of the materials he requested did not

amount to a constitutional violation.      See Guajardo v. Estelle,

580 F.2d 760, 761-62 (5th Cir. 1978); see Thompson v. Patteson,

985 F.2d 202 (5th Cir. 1993).    Easter did not demonstrate a

violation of equal protection.    Thompson, 985 F.2d at 207.    Texas

provides an adequate postdeprivation remedy for property-loss

claims.    Murphy v. Collins, 26 F.3d 541, 543-44 (5th Cir. 1994).

     Easter’s blackmail and conspiracy claims are abandoned.

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993)(issues must

be briefed to be preserved on appeal).     Any claims relating to

September publications are also abandoned pursuant to Easter’s

request.

     Easter’s motion for a trial is DENIED.

     AFFIRMED.